                  Case
AO 199A (Rev. 12/11- EDCA1:19-cr-00249-DAD-BAM                      Document
                         [Fresno]) Order Setting Conditions of Release         31 Filed 04/20/20 PagePage
                                                                                                       1 1ofof 3   3   Pages



                                  UNITED STATES DISTRICT COURT
                                                                for the
                                            Eastern District of California

UNITED STATES OF AMERICA,
                                                                 )
                           v.                                    )
                                                                 )              Case No.     1:19-cr-00249 DAD BAM
ASHLEY MICHELLE HILL                                             )


                                   ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:                         United States District Courthouse
                                                                                   Place
                                                         2500 Tulare Street, Fresno CA 93721

      on              May 18, 2020 at 1:00 p.m. in Courtroom 7 (SKO) before Magistrate Judge Sheila K. Oberto
                                                                     Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.



                                  DELAYED RELEASE UNTIL
                                   APRIL 21, 2020 @ 7:00 AM
                                 TO BARBARA JOYCE GIMBEL
 AO 1998 (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General)
             Case 1:19-cr-00249-DAD-BAM Document 31 Filed 04/20/20 Page 2 of 3
                                                                                                                                          Page W   of   WPages
 HILL, Ashley Michelle
 Dkt. No. 19-cr-249-DAD-BAM-02
                              ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and th e safety of other
perso ns and th e community, it is FURTHER ORDERE D that the release of the defendant is subject to th e co nditions marked below:

 0     (6)          The defendant is p laced in th e custody of:

                      Name of person or organi zation      Barbara Joyce Gi mbel

            who agrees (a) to supervi se th e defendant in accordance with all cond itions of release, (b) to use every effort to ass ure the appearance of th e

            re lease or di sappearsf f

                      SIGNED:     (/Nt, ... k
                                                      ~

                                                       _ STO DJA
                                                                   pt;_
            defendant at all schedu led court proceed ings, and (c) to notify the co urt immediate ly in th e event the defendant violates any co nditi ons of



                                                                   ~/                     ~ ~ ~34f2A \J:>t.r~ G-t ~/;-1.-
                                                      c
 0      (7)         The defendant must:

        0           (a) report on a regu lar basis to the following agency :
                        Pretrial Serv ices and comp ly with their ru les and regu lations;
        0           (b) report as directed to the Pretrial Services Agency upon yo ur re lease from custody;
        0           (c) travel restricted to the ED-CA, unl ess otherwise approved in adva nce by PSO;
        0           (d) report any contact with law enforcement to your PSO within 24 hours;
        0           (e) yo u are released to the third-party custody of yo ur grandmoth er, Barbara Joyce Gimbe l, who wi ll imm ed iate ly
                        transport yo u directly to the WestCare Inpatient Faci lity ;
        0           (f) yo u must reside at the WestCare Inpati ent Facil ity and participate in the res idential treatment program , as directed
                        by program staff and Pretrial Services; You must remain in the inpatient faci lity until re leased by the PSO; Your
                        third party custodian , Barbara Joyce Gimbel , shall escort yo u to a ll required court hearings and escort you back to
                        the program upon completion of the hearing;
        0           (g) not associate or have any contact w ith your co-defendant;
        0           (h) not possess, have in your presence, or have access to a firearm /ammunition , destructive device, or other dan gerous
                        weapon ; additionally, you must provide written proof of divestment of a ll firearms/ammunition , currently under
                        your control ;
        0           (i) submit to drug or alcoho l testing as approved by the PSO You must pay all or part of the costs of the testing serv ices
                        based upon yo ur ab ility to pay, as determined by the PSO;
        0           U) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription
                        by a li censed medical practitioner; and yo u must notify Pretria l Services immediately of any prescribed
                        med ication(s). However, medical marijuana, prescribed and/or recommended, may not be used ;
        0           (k) cooperate in the co llection of a DNA sam pl e;
        0           (I) not apply for or obtain a passport or any other travel documents during the pendency of th is case;
        0           (m) upon successfu l completion of the WestCare Residential Faci lity yo u must reside with yo ur third-party custodian ;
        0          ·(n) upon successfu l comp letion of the WestCare Residential Fac ility, yo u must participate in a program of medical or
                        psych iatric treatment, including treatment for drug or a lcohol dependency, as approved by the PSO; yo u mu st pay
                        all or part of the costs of th e counse ling services based upon yo ur abi lity to pay, as determined by the PSO;
                    (o) upon successfu l comp letion of the WestCare Residential Facility, you must participate in the following Location
                        Mon itoring program component and abide by all the requirements of th e program , which will include having a
                        location monitoring unit in sta ll ed in yo ur residence and a radio frequency transmitter device attached to your person.
                        You must comp ly with a ll instructions for the use and operation of said dev ices as g iven to yo u by th e Pretrial
                        Services Agency and emp loyees of the monitoring company. You mu st pay a ll or pait of the costs of the program
                        based upon yo ur ability to pay as determined by the PSO; HOME INCARCERATION: You must remain in side
                        your residence at all times except for med ical needs or treatment, re lig ious serv ices, and court appearances pre-
                        approved by the PSO; and ,

                    USMS SPECIAL lNSTRUCTlONS:

                    (p)    have your release on bond delayed until Tuesday, April 21, 2020, at 7:00 a.m., at which time your third party
                           custodian, will transport you directly from the Fresno County Jail to the WestCare inpatient facility.
AO I 99C (Rev. 09/08-Case   1:19-cr-00249-DAD-BAM
                      EDCA [Fresno]) Advice of Penalties      Document 31 Filed 04/20/20 Page
                                                                                           Page 3 ofof3                         Pages

                                       ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than IO years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                              Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                            Directions to the United States Marshal

( D ) The defendant is ORDERED released after processing.




Date:   April 20, 2020
                                                                                  Judicial Officer ·s Signature


                                                                          United States Magistrate Judge Shiela K Oberto
                                                                                     Printed name and title




                  DISTRIBUTION:    COURT      DEFENDANT      PRETRIAL SERVICE       U.S. ATTORNEY          U.S. MARSHAL
